

	

		III

		109th CONGRESS

		1st Session

		S. RES. 342

		IN THE SENATE OF THE UNITED STATES

		

			December 21, 2005

			Mr. Voinovich (for

			 himself, Mr. Hagel, and

			 Mr. Biden) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Recognizing the Republic of Croatia for its

		  progress in strengthening democratic institutions, respect for human rights,

		  and the rule of law and recommending the integration of Croatia into the North

		  Atlantic Treaty Organization.

	

	

		Whereas the United States recognized the Republic of

			 Croatia on April 7, 1992, acknowledging the decision of the people of Croatia

			 to live in an independent, democratic, and sovereign country;

		Whereas since achieving their independence, the people of

			 Croatia have dedicated themselves to building a functioning democratic society,

			 based on the rule of law, respect for human rights, and a free market

			 economy;

		Whereas Croatia has made progress in judicial reform and

			 has adopted a judicial reform strategy;

		Whereas Croatia has demonstrated a desire to protect

			 minority rights and promote a viable multiethnic society;

		Whereas, in 2002, Croatia adopted the Constitutional Law

			 on the Rights of National Minorities, ensuring the representation of minorities

			 in the Parliament of Croatia and the establishment of the councils of national

			 minorities;

		Whereas the Government of Croatia has concluded specific

			 bilateral agreements on the protection of minority rights with Hungary, Italy,

			 and Serbia and Montenegro and has concluded an agreement on cooperation with

			 representatives of the Independent Democratic Serb Party in the Parliament of

			 Croatia;

		Whereas three prominent members of the Parliament of

			 Croatia, Ratko Gajica, Milorad Pupovac, and Vojislav Stanimirovic, who

			 represent the Serb minority, sent a letter to the Assistant to the President

			 for National Security Affairs, Stephen Hadley, expressing their support for the

			 Prime Minister of Croatia, Ivo Sanader, and for Croatia’s path toward

			 membership in the European Union and in the North Atlantic Treaty Organization

			 (NATO);

		Whereas Croatia has shown dedication to advancing the

			 return, reconstruction, and restitution of property in Croatia;

		Whereas Croatia has proven to be a reliable partner of the

			 United States in seeking the stabilization of the region;

		Whereas Croatia participated in the Iraq International

			 Conference held in Brussels on June 22, 2005, and offered to train and educate

			 nationals of Iraq at universities in Croatia;

		Whereas Croatia is taking part in the training of Iraqi

			 security forces at the International Training Center in Jordan and has offered

			 to train additional security personnel for Iraq in Croatia;

		Whereas Croatia has been a partner in the war against

			 terrorism, sent troops to Afghanistan as part of the NATO-led International

			 Security Assistance Force in support of the war against terrorism in 2002, and

			 has provided civilians to staff the Provincial Reconstruction Team under the

			 leadership of NATO in Fayzabad;

		Whereas, during July 2005, Croatia adopted a decision to

			 triple its military presence in the International Security Assistance

			 Force;

		Whereas Croatia has endorsed and is participating in the

			 Proliferation Security Initiative with like-minded nations across the world to

			 prevent the flow of weapons of mass destruction, missile systems, and related

			 material;

		Whereas, on June 1, 2005, Croatia was the fourth nation to

			 sign the Proliferation Security Initiative Shipboarding Agreement with the

			 United States to prevent the maritime transfer of dangerous shipments of

			 weapons or other illicit materials to keep such weapons and materials out of

			 the hands of dangerous actors and terrorists;

		Whereas, since Croatia has become an independent country,

			 the United States has shown support for Croatia in many ways, including by

			 providing Croatia with economic and military assistance that has contributed

			 significantly to the progress and continued success occurring in

			 Croatia;

		Whereas the United States has encouraged Croatia’s

			 transformation and the future membership of Croatia in NATO;

		Whereas a whole and free Europe cannot be fully achieved

			 without the integration into NATO of all countries that share the common values

			 of democracy, the rule of law, and respect for human rights;

		Whereas the Membership Action Plan developed for NATO,

			 which was launched in April 1999, is a program of assistance that provides both

			 goals and a roadmap for countries aspiring to membership in NATO;

		Whereas Croatia was invited into the Membership Action

			 Plan in May 2002 and has made substantial progress toward the achievement of

			 the reforms required for receiving an invitation to start accession talks with

			 NATO;

		Whereas the United States, Croatia, Albania, and Macedonia

			 are signatories to the United States-Adriatic Charter for Partnership, which

			 promotes Euro-Atlantic integration and commits the signatory nations to the

			 values and principles of NATO and to membership in NATO at the earliest

			 possible time;

		Whereas Croatia supports regional cooperation as a means

			 of bringing stability to Europe, particularly Southeast Europe, and has

			 cooperated with the countries that neighbor Croatia to promote such stability,

			 including providing technical and other assistance to countries that seek

			 membership in the European Union;

		Whereas, on October 3, 2005, the European Union decided to

			 open accession negotiations with Croatia based on the assessment of the

			 European Union's Council of Ministers that Croatia met the political and

			 economic criteria for candidacy in the European Union, including that Croatia

			 was fully cooperating with the International Criminal Tribunal for the former

			 Yugoslavia;

		Whereas the cooperation between the Government of Croatia

			 and the Tribunal improved significantly under Prime Minister Ivo

			 Sanader;

		Whereas, since November 2003, Croatia has handed over to

			 the Tribunal eleven individuals indicted for war crimes;

		Whereas the cooperation of the Government of Croatia with

			 the Tribunal assisted in the arrest of Ante Gotovina on December 8, 2005, in

			 Spain and his transfer to the Tribunal on December 10, 2005;

		Whereas the success of the Government of Croatia in

			 bringing war criminals to justice demonstrates the commitment of the Government

			 to move Croatia toward a brighter future of peace, stability, and prosperity

			 for its people; and

		Whereas Croatia shares the common interests and values of

			 the free and democratic world: Now, therefore, be it

		

	

		That—

			(1)since the

			 Republic of Croatia became an independent country, the Government and people of

			 Croatia have made significant progress in strengthening democratic

			 institutions, respect for human rights, and the rule of law in Croatia;

			(2)Croatia's

			 membership in the North Atlantic Treaty Organization (NATO)

			 would contribute to stability in Southeast Europe;

			(3)it is the sense

			 of the Senate that—

				(A)the Government

			 and people of Croatia should be commended for their progress on protecting

			 minority rights in Croatia, progress toward achieving the political, economic,

			 military, and other requirements of NATO's Membership Action Plan, contribution

			 to the International Security Assistance Force and the war against terrorism,

			 and for their constructive participation in the Proliferation Security

			 Initiative and in the United States-Adriatic Charter;

				(B)the Government of

			 Croatia should be commended for its cooperation with the International Criminal

			 Tribunal for the former Yugoslavia which led to the apprehension and transfer

			 of several individuals indicted for war crimes, including Ante Gotovina, to the

			 Tribunal;

				(C)the Government of

			 Croatia should continue its cooperation with the Tribunal;

				(D)the Government of

			 Croatia should continue and strengthen its role as a partner on

			 nonproliferation and its support in the war against terrorism and in

			 Iraq;

				(E)the Government of

			 Croatia should continue its efforts to implement defense reforms; and

				(F)the Government of

			 the United States should continue and increase its defense and security

			 cooperation with the Government of Croatia, including through education,

			 training, and technical cooperation, to assist Croatia in the reform process

			 and in fulfilling its requirements for membership in NATO; and

				(4)upon complete

			 satisfaction of the criteria for NATO membership, in accordance with NATO's

			 guidelines, Croatia should be invited to be a full member of NATO at the

			 earliest possible date.

			

